Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
H. Jay Spiegel appeals the district court’s order entering judgment against him on his trademark infringement claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. H. Jay Spiegel & Assocs. v. Spiegel, 652 F.Supp.2d 639 (E.D.Va.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.